Citation Nr: 0947738	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  05-31 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to nonservice-connected burial allowance.  

2.  Entitlement to nonservice-connected plot or interment 
allowance. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1953 to 
October 1956.  He died in November 2004.  The appellant is 
the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  


FINDINGS OF FACT

1.  At the time of his death, the Veteran was not service-
connected for any disability nor was he discharged from 
active service due to a disability.      

2.  At the time of his death, the Veteran was not in receipt 
of VA compensation or  pension benefits.  

3.  At the time of his death, the Veteran did not have an 
original or reopened claim for benefits pending with 
sufficient evidence of record on the date of his death to 
have supported an award of compensation or pension effective 
prior to the date of his death.  

4.  The Veteran did not die while admitted to a VA facility 
for hospital, nursing home, or domiciliary care, nor while at 
a non-VA facility at VA expense for the purpose of 
examination, treatment, or care.  

5.  The Veteran's body was not unclaimed for burial.

6.  The Veteran is not buried in a cemetery owned by a State 
or subdivision of a State.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a burial allowance have 
not been met.  38 U.S.C.A. §§ 2302, 2303, 2307 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1600, 3.1605 (2009).  

2.  The criteria for entitlement to a plot or interment 
allowance have not been met.  38 U.S.C.A. §§ 2302, 2303, 2307 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1600, 3.1601 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Burial allowance 

A burial allowance is payable under certain circumstances to 
cover some of a deceased Veteran's burial, funeral, and 
transportation expenses.  38 U.S.C.A. §§ 2302, 2303; 
38 C.F.R. § 3.1600.  If a Veteran dies as a result of a 
service-connected disability or disabilities, a burial 
allowance may be paid.  38 C.F.R. § 3.1600(a).  This Veteran 
was not service connected for any disability at the time of 
his death.  And it is not contended, nor does the evidence 
otherwise show, that the Veteran's death is service-
connected.  

A burial allowance can also be payable if a Veteran dies of a 
nonservice-connected disorder while properly hospitalized by 
the VA or while at another facility at VA expense for the 
purpose of examination, treatment, or care.  38 U.S.C.A. 
§ 2303(a); 38 C.F.R. § 3.1600(c).  There is nothing in the 
record to show that the nursing home where the Veteran died 
was run by VA or paid for by VA, so no burial allowance is 
warranted under those provisions.  

If a Veteran's death is not service-connected, payment of a 
burial allowance may also be made, provided that one of the 
following four conditions is met:  (1) the deceased Veteran 
served during a period of war and was discharged or released 
from active service for a disability, no next of kin or other 
person is claiming the body, and there are insufficient 
resources in the Veteran's estate to cover burial and funeral 
expenses; (2) at the time of death, the Veteran was in 
receipt of compensation (or but for the receipt of military 
retired pay the Veteran would have been in receipt of VA 
compensation); (3) at the time of death, the Veteran was in 
receipt of pension; or (4) the Veteran had an original or 
reopened claim pending for either pension or compensation at 
the time of death, and there was on the date of death 
sufficient evidence in the claims file to have supported an 
award.  38 U.S.C.A. § 2302(a);  38 C.F.R. § 3.1600(b)(1), 
(2), (3).  

The first condition is not met on this record because the 
Veteran's body was not unclaimed.  38 U.S.C.A. §2302(a)(2); 
38 C.F.R. § 3.1600(b)(3).  Nor is the second condition met 
because, as noted above, the Veteran was not service-
connected for any disability and he was not in receipt of 
compensation; further the record does not indicate that he 
would not have been receiving military retired pay in lieu of 
compensation.  38 U.S.C.A. § 2302(a)(1); 38 C.F.R. 
§ 3.1600(b)(1).  

As for the third condition, the Veteran was not in receipt of 
pension at the time of his death.  38 U.S.C.A. § 2302(a)(1); 
38 C.F.R. § 3.1600(b)(1).  The record shows that no pension 
payments at all had been made.  VA had determined that 
pension benefits should not be paid because his countable 
income exceeded the maximum pension rate.  

The appellant argues that it should not matter whether her 
husband's countable income was too high to permit payment of 
pension benefits before he died.  Instead, she argues that 
since her husband otherwise qualified for nonservice-
connected pension, the burial allowance should not be 
disallowed just because he was not receiving a monetary 
supplement at the time of his death.  September 2005 
Substantive Appeal; January 2006 Statement of Accredited 
Representative in Appealed Case (Representative Statement).  

But the statutory language chosen by Congress-that is, that 
at the time of death the Veteran was in receipt of pension-
shows that eligibility for pension is not sufficient to 
qualify for a nonservice-connected burial allowance; there 
must have been receipt of such pension benefits.  38 U.S.C.A. 
§ 2302(a)(1); see also 38 C.F.R. § 3.1600(b)(1) (at the time 
of death, the Veteran was in receipt of pension).  Indeed, 
Congress does distinguish between the receipt of a benefit 
and the eligibility for one; however, Congress chose language 
of eligibility when designing the requirements for a plot or 
interment allowance.  38 U.S.C.A. § 2303(b) (in the case of a 
Veteran who is eligible for a burial allowance under section 
2302 and meets other requirements, a plot or interment 
allowance is available).  Since Congress did not make that 
choice with respect to the statute authorizing nonservice-
connected burial allowance, the Board cannot ignore the 
explicit provisions of the law in order to provide the 
benefit sought by the appellant.  38 U.S.C.A. § 7104(a) 
(decisions of the Board shall be based on applicable 
provisions of the law and regulations); see also Harvey v. 
Brown, 6 Vet App. 416, 425 (1994).  

With respect to the fourth condition for burial allowance, 
this record does not establish that at the time of the 
Veteran's death he had an original or reopened claim pending 
for either pension or compensation at the time of death, and 
there was on the date of death sufficient evidence in the 
claims file to have supported an award.  38 U.S.C.A. 
§ 2302(a)(1); 38 C.F.R. § 3.1600(b)(1).  As an initial 
matter, there is no controversy that there was no 
compensation claim or reopened claim pending at the time of 
the Veteran's death.  

The appellant asserts that because the time for submitting 
unreimbursed medical expenses had not yet expired at the time 
of his death, the Veteran had an original claim pending for 
pension at the time of his death.  February 2005 Notice of 
Disagreement; June 2005 Statement in Support of Claim by 
Appellant.  But the Veteran's claim for nonservice-connected 
pension with special monthly compensation for aid and 
attendance had been decided in the October 2004 rating 
decision.  It was merely the implementation of that decision 
that continued as it does for all those for whom nonservice-
connected pension has been granted.  Because nonservice-
connected pension payments are dependent upon a Veteran's 
countable income, pension recipients can submit, for a 
specified period, evidence of income or expenses to reduce 
their countable income of an earlier period and thus, 
increase their pension payment.  As a result, the payment of 
pension benefits can fluctuate from year to year depending 
upon the recipient's countable income.  

In the November 2004 notice letter, VA advised the Veteran 
that his claim for pension with special monthly compensation 
for aid and attendance had been granted, but that the 
Veteran's income exceeded the maximum annual rate of pension.  
The Veteran was informed that if he had unreimbursed medical 
expenses in excess of $978.50, he should reapply for pension 
benefits and submit his unreimbursed medical expenses.  That 
was not done before the Veteran died two weeks later.  So, 
although the calculation of the amount of benefits might have 
changed with the submission of additional evidence had the 
Veteran reapplied for pension benefits, the Veteran's claim 
for nonservice-connected pension was not pending at the time 
of his death.  

The appellant's representative apparently asserts that the 
claim should be considered to be still pending because the 
November 2004 notice letter sent to the Veteran with the 
October 2004 rating decision was so ambiguous or confusing, 
it could not be deemed to be adequate notice.  The Board 
agrees that the letter could have been written more clearly 
to explain to the Veteran the difference between eligibility 
for pension and qualifying for payment of benefits.    

Nonetheless, even if the Veteran's claim for nonservice-
connected pension could be considered to be pending at the 
time of the Veteran's death, the other requirement of 
38 C.F.R. § 3.1600(b)(2)(i)-that is, that there be 
sufficient evidence of record on the date of the Veteran's 
death to have supported an award of pension effective prior 
to the date of his death-has not been met on this record.  
Whatever its flaws, the November 2004 letter makes clear that 
the evidence submitted at that time was not sufficient to 
establish pension payments.  And after reviewing the evidence 
of record at the time of the Veteran's death, the Board also 
finds that the Veteran was not entitled to payment of pension 
benefits because his countable income exceeded the maximum 
annual rate for nonservice-connected pension with special 
monthly compensation for aid and attendance.  

Nevertheless, the RO thereafter provided the appellant with 
an opportunity to submit evidence to establish that the 
Veteran's countable income could have been reduced by 
unreimbursed medical expenses.  In a March 2005 letter, the 
RO asked the appellant to complete an enclosed medical 
expense form showing her and the Veteran's unreimbursed 
medical expenses from November 19, 2003, to the present.  In 
addition, the RO advised the appellant that if she could not 
get some of the evidence requested by the RO, if she would 
let the RO know which evidence and the reasons it could not 
be obtained, then the RO would extend the time for her 
appeal.  

However, she did not submit that evidence.  Instead, the 
appellant's argument now focuses on the contention that there 
should not be a receipt-of-benefits requirement in the 
statute.  September 2005 Substantive Appeal.  And she noted 
that she would not qualify for a widow's nonservice-connected 
pension.  June 2005 Statement in Support of Claim by 
Appellant.  From this evidence, the Board concludes that the 
Veteran's unreimbursed medical expenses would not have been 
sufficient to reduce the Veteran's countable income to be 
less than the maximum pension rate.  Thus, at present there 
still is not sufficient evidence of record to have supported 
an award of pension prior to the date of the Veteran's death.  
So, even if the claim had been pending on the date of the 
Veteran's death, all of the requirements of 38 C.F.R. 
§ 3.1600(b)(2) have not been met.  

None of the conditions for a nonservice-connected burial 
allowance have been met on this record, so the appellant's 
claim can not be granted.  Her representative argues in the 
appellate brief presentation that it is incomprehensible that 
Congress intended to deprive this grieving widow, or any 
widow similarly situated, of such a small benefit as 
represented by the $300 authorized by the statute to assist 
in the burial of the Veteran when the Secretary has the 
discretion to pay that sum.  

To be sure, the Secretary of VA has been given some 
discretion in making the payments, but that discretion is not 
unlimited.  As relevant here, the statute provides: 

(a) In the case of a deceased veteran-
		(1) who at the time of death was . . . in 
receipt of pension, or 
		(2) . . . 
the Secretary, in the Secretary's discretion, 
having due regard to the circumstances in each 
case, may pay a sum not exceeding $300 to such 
person as the Secretary prescribes to cover the 
burial and funeral expenses of preparing the body 
and transporting it to the place of burial.  

38 U.S.C.A. § 2302(a).  However, the Secretary's discretion 
does not extend to Veterans who do not meet one of the 
requirements in subparagraphs (a)(1) or (a)(2).  And as 
discussed above, the Veteran was not in receipt of pension at 
the time of his death.  Nor did he meet the requirements of 
38 U.S.C.A. § 2302(a)(2), which involve Veterans whose bodies 
have not been claimed.  Since the Secretary's discretion only 
applies in the case of a deceased Veteran who meets one of 
those requirements, VA has not abused its discretion in 
denying the appellant's claim.  

Nor does the doctrine of reasonable doubt change the outcome 
here.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  But the parties do not contest the facts 
here because the appellant has raised only legal arguments.  
And to the extent the appellant's argument relies on the fact 
that there were unreimbursed medical expenses to reduce the 
Veteran's countable income at the time of his death, that 
evidence is not part of the record.  Thus, there is no 
reasonable doubt to resolve.  

II.  Plot or interment allowance 

A plot or interment allowance is payable by VA to an 
individual who incurred such expenses if certain requirements 
are met.  38 U.S.C.A. § 2303(b); 38 C.F.R. § 3.1600(f).  A 
plot or interment allowance is payable if:  (1) the deceased 
Veteran is buried in a section of a cemetery owned by a State 
or by an agency or political subdivision of a State and 
certain other eligibility requirements are met; (2) the 
Veteran was discharged from active service due to a 
disability incurred in the line of duty and is buried in a 
cemetery other than one owned by a State, an agency, or a 
political subdivision of a State; or (3) the Veteran is 
eligible for a burial allowance under 38 U.S.C.A. § 2302 or 
§ 2303(a) and certain other eligibility requirements are met.  
38 U.S.C.A. § 2303 (b)(2); 38 C.F.R. § 3.1600(f).    

In the present case, the record does not show that the 
Veteran is buried in a cemetery owned by a State or 
subdivision of a Stated, so the first requirement has not 
been met.  As for the second requirement, since the Veteran 
has never been service-connected for a disability, the record 
does not establish that he was discharged from service due to 
a disability.  Finally, as discussed in section I, above, the 
Veteran is not eligible for a burial allowance under 
38 U.S.C.A. §§ 2302 or 2303(a).  Since none of the 
alternative requirement has been established on this record, 
a plot or interment allowance is not warranted.  And since 
there is no evidence in dispute on this issue, there is no 
reasonable doubt to resolved.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  



III.  Duties to notify and to assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and to assist claimants concerning the 
information and evidence needed to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103 and 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159.  In the present case, 
however, the Board finds that the facts are not in dispute 
and resolution of the issue on appeal is based on operation 
of law.  As a result, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (VCAA is not 
applicable because the law as mandated by statute, and not 
the evidence, is dispositive of the nonservice-connected 
pension claim); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000) (since case depends upon statutory interpretation, 
there is no reason to consider the VCAA in deciding the 
case).  

In any event, before the appeal was readjudicated in the 
August 2005 statement of the case, the appellant was given 
notice that she needed to submit evidence of her and the 
Veteran's unreimbursed medical expenses to support her claim.  
The RO explained that such information was relevant and 
necessary to determine entitlement to maximum benefits 
applied for under law.  March 2005 Letter from the RO to the 
Appellant.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA assisted the appellant by retrieving the 
Veteran's claims folder and by providing the appellant with 
an opportunity to present sworn testimony at a personal 
hearing before a Veterans Law Judge.  After that personal 
hearing was scheduled, the appellant withdrew her request for 
the personal hearing.   There are no outstanding requests for 
assistance.  VA thus met its duty to assist the appellant. 

In the February 2006 Statement of Accredited Representative 
in Appealed Case, the appellant's representative argues that 
the August 2005 statement of the case (SOC) was so defective 
that her claim can not be denied until an accurate SOC has 
been issued so that she is able to respond to an SOC that 
adequately explains the issues under consideration and to 
prepare the best possible record for eventual review by the 
U.S. Court of Appeals for Veterans Claims.  The appellant's 
representative argues that a remand is necessary in order to 
correct the errors.  

The appellant's representative is correct that three errors 
appear in the August 2005 SOC.  When reproducing one of the 
VA regulations-namely, 38 C.F.R. § 3.1600-in the Pertinent 
Laws; Regulations; Rating Schedule Provisions section of the 
SOC, three times the SOC shows a cross-reference to VA 
regulation § 3.8 when the cross-reference should be to 
§ 3.40.  And the subparagraph references given as part of 
§ 3.8 do not correspond to the accurate subparagraph 
references of § 3.40.  

The appellant's representative has not indicated in what way 
the appellant has been prejudiced by VA's error.  Shinseki v. 
Sanders, 77 U.S.L.W. 4304 (April 21, 2009) (VA does not 
always have the burden of proof in establishing whether VA 
errors are prejudicial).  He suggests that if only the 
citations had been correct, the appellant would have been 
able to submit additional evidence to support the claim.  But 
the argument in the representative's statement makes clear 
that her representative was aware of the errors as of 
February 2006 and yet no additional evidence has been 
submitted since that time.  

In any event, the cross-references at issue address the 
amount of the benefit that would be payable should the burial 
allowance be granted.  But since her claim for a burial 
allowance has been denied, any errors with respect to 
notifying her of how the amount is calculated have become 
moot and are thus necessarily harmless error.  The appellant 
was advised in the Reasons and Bases section of the SOC that 
her claim had been denied because the record did not show 
that pension benefits were payable to the Veteran as a result 
of an income bar.  Since a remand to issue a corrected 
statement of the case would not affect the outcome of this 
appeal, the Board finds that no remand is necessary.  


ORDER

Entitlement to a burial allowance is denied.  

Entitlement to a plot or interment allowance is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


